

116 HR 5504 IH: To amend the National Dam Safety Program Act with respect to the definition of eligible high hazard potential dam, and for other purposes.
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5504IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the National Dam Safety Program Act with respect to the definition of eligible high hazard
			 potential dam, and for other purposes.
	
 1.Eligible high hazard potential damSection 2(4)(B)(i) of the National Dam Safety Program Act (33 U.S.C. 467(4)(B)(i)) is amended by inserting with an authorized installed capacity of greater than 1500 kilowatts after hydroelectric dam.
		